                 Case 3:18-cv-01587-JD Document 85 Filed 05/07/19 Page 1 of 4



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 WILLIAM C. PEACHEY
   Director
 3 Office of Immigration Litigation
   District Court Section
 4 GISELA A. WESTWATER
   Assistant Director
 5 STACEY I. YOUNG
   Senior Litigation Counsel
 6 P. ANGEL MARTINEZ (NYBN 5009790)
   Trial Attorney
 7 Office of Immigration Litigation
   District Court Section
 8 United States Department of Justice
 9       P.O. Box 868, Ben Franklin Station
         Washington, DC 20044
10       Telephone: (202) 598-8085
         Facsimile: (202) 305-7000
11       Email: Angel.Martinez2@usdoj.gov
12
                                      UNITED STATES DISTRICT COURT
13                                   NORTHERN DISTRICT OF CALIFORNIA

14

15 FARANGIS EMAMI, et al.,                          Case No. 3:18-cv-01587-JD
16                     Plaintiffs,
                                                    STIPULATED REQUEST TO EXTEND
17          v.                                      TIME TO FILE RESPONSE TO SECOND
                                                    AMENDED COMPLAINT
18 KEVIN K. MCALEENAN, In His Official
   Capacity As Acting Director of the               Judge: Hon. James Donato
19 Department of Homeland Security, 1 et al.,

20                     Defendants.
21

22

23

24

25

26

27   1
      Under Fed. R. Civ. P. 25(d), Acting Director Kevin K. McAleenan, in his official capacity, is
     substituted for his predecessor, Kirstjen M. Nielsen.
28 STIPULATED REQUEST TO EXTEND TIME TO FILE
     RESPONSE TO SECOND AMENDED COMPLAINT
     CASE NO. 18-CV-01587-JD
                 Case 3:18-cv-01587-JD Document 85 Filed 05/07/19 Page 2 of 4




 1          Pursuant to Civil L.R. 6-2, Defendants respectfully request that the Court extend the date by

 2 which Defendants must file a response to Plaintiffs’ Second Amended Complaint by fourteen days, or

 3 until Tuesday, May 28, 2019. This request is made in good faith and not for the purpose of delay.

 4 Plaintiffs stipulate to this request.

 5          1.      On April 11, 2019, at the hearing on Defendants’ motion to consolidate, this Court

 6 ordered Defendants to file a response to Plaintiffs’ Second Amended Complaint by May 13, 2019.

 7          2.      On April 12, 2019, Plaintiffs served a request for production of documents on

 8 Defendants. In this discovery request, Plaintiffs state that they seek the “full and complete
 9 Administrative Record” in this case. This production is also due by May 13, 2019.

10          3.      Counsel for Defendants have been working diligently with the relevant agency to create a

11 certified administrative record and intend to produce this record by May 13, 2019. Additional time,

12 however, will be required for counsel to review the administrative record carefully, once it has been

13 compiled, and to ensure that the response to the Second Amended Complaint fully accounts for its

14 contents.

15          4.      Further, on May 2, 2019, the United States District Court for the District of Maryland

16 issued a decision on the Government’s motion to dismiss in International Refugee Assistance Project v.

17 Trump, No. 8:17-cv-361-TDC (D. Md. Oct. 5, 2017); Iranian Alliances Across Borders v. Trump,

18 No. 8:17-cv-2921-TDC (D. Md. Oct. 12, 2017); and Zakzok v. Trump, No. 8:17-cv-2969-TDC (D. Md.
19 Oct. 6, 2017). In those cases, the plaintiffs challenged Presidential Proclamation No. 9645, alleging that

20 it violates several provisions of the United States Constitution. Plaintiffs there also allege that the

21 agencies implementing the Proclamation have not complied with the Administrative Procedure Act.

22 Given that those cases implicate matters also at issue here, Defendants request additional time to

23 determine carefully how that decision will affect briefing in the instant matter.

24          5.      This stipulated request, which is in the interest of justice and will not legally prejudice

25 any party, is made in good faith and not for the purpose of delay.

26          6.      The undersigned has conferred with Sirine Shebaya, counsel for Plaintiffs, and is

27 authorized to represent that Plaintiffs stipulate to the instant request.
     STIPULATED REQUEST TO EXTEND TIME TO FILE
28 RESPONSE TO SECOND AMENDED COMPLAINT
     CASE NO. 18-CV-01587-JD
               Case 3:18-cv-01587-JD Document 85 Filed 05/07/19 Page 3 of 4




 1

 2          Defendants therefore request that this Court extend the deadline for their response to Plaintiffs’

 3 Second Amended Complaint so that the response would be due by May 28, 2019.

 4
     Dated: May 7, 2019
 5

 6    JOSEPH H. HUNT                                       By: /s/ P. Angel Martinez
      Assistant Attorney General                           P. ANGEL MARTINEZ
 7                                                         Trial Attorney (NYBN 5009790)
      WILLIAM C. PEACHEY                                   U.S. Department of Justice
 8    Director                                             Civil Division
                                                           Office of Immigration Litigation,
 9    GISELA A. WESTWATER                                  District Court Section
10    Assistant Director                                   P.O. Box 868
                                                           Ben Franklin Station
11    STACEY I. YOUNG                                      Washington, DC 20044
      Senior Litigation Counsel                            T: (202) 598-8085
12                                                         F: (202) 305-7000
                                                           Angel.Martinez2@usdoj.gov
13

14                                                         Attorneys for Defendants

15
                                                           /s/ Sirine Shebaya
16                                                         SIRINE SHEBAYA (pro hac vice)
                                                           MUSLIM ADVOCATES
17
                                                           P.O. Box 34440
18                                                         Washington, DC 20043
                                                           Telephone: (202) 897-2622
19                                                         Facsimile: (202) 508-1007
                                                           sirine@muslimadvocates.org
20
                                                           Attorney for Plaintiffs
21

22

23

24

25

26

27
     STIPULATED REQUEST TO EXTEND TIME TO FILE
28 RESPONSE TO SECOND AMENDED COMPLAINT
     CASE NO. 18-CV-01587-JD
                Case 3:18-cv-01587-JD Document 85 Filed 05/07/19 Page 4 of 4




                                          CIVIL LOCAL RULE 5-1(i)(3)
 1

 2           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document has

 3 been obtained from each of the signatories hereto.

 4
                                                           /s/ P. Angel Martinez
 5                                                         P. Angel Martinez
 6

 7

 8                                            [PROPOSED] ORDER
             Pursuant to stipulated request and for good cause shown, it is hereby ORDERED that the
 9
     deadline for Defendants’ response to Plaintiffs’ Second Amended Complaint be extended to May 28,
10
     2019.
11

12
     DATED:
13

14
                                                           Hon. James Donato
15                                                         United States District Judge

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATED REQUEST TO EXTEND TIME TO FILE
28 RESPONSE TO SECOND AMENDED COMPLAINT
     CASE NO. 18-CV-01587-JD
